                Case 18-11212-BLS             Doc 793       Filed 02/26/19        Page 1 of 11



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11

EBH TOPCO, LLC, et al.,1                                   Case No. 18-11212 (BLS)

                   Debtors.                                (Jointly Administered)


                   NOTICE OF AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON FEBRUARY 28, 2019 AT 11:00 A.M. (ET)2

RESOLVED MATTERS

1.       Objection of the Debtors to Claim Filed by the Internal Revenue Service [Docket No.
         708; Filed: 1/23/2019]

         Objection Deadline:                February 7, 2019 at 4:00 p.m.

         Related Document(s):               None.

         Response(s) Received:

                   a)     Internal Revenue Service’s Notice of Satisfaction of Claim [Docket No.
                          764; Filed: 2/11/2019]

         Status:          This matter is moot.

2.       Motion of Wells Fargo Vendor Financial Services, LLC to Compel Assumption of
         Unexpired Lease [Docket No. 616; Filed: 12/14/2018]

         Objection Deadline:                February 14, 2019 at 4:00 p.m.


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are EBH Topco, LLC (6103), Elements Behavioral Health, Inc. (7176), EBH Holding Company, Inc.
(0370), EBH Big Rock, Inc. (1880), SoCal Rehab and Recovery, Inc. (3741), The Sexual Recovery Institute, Inc.
(1279), Westside Sober Living Centers, Inc. (5717), Ehrman Subsidiary Corp. (3958), PROMAL2, Inc. (1377),
PROMAL4, Inc. (2453), SBAR2, Inc. (9844), Promises Residential Treatment Center VI, Inc. (1112), Assurance
Toxicology Services, LLC (9612), Elements Screening Services, Inc. (0055), TRS Behavioral Care, Inc. (6343),
Spirit Lodge, LLC (1375), San Cristobal Treatment Center, LLC (1419), EBH Acquisition Subsidiary, Inc. (6132),
EBH Services of Florida, Inc. (6802), Outpatient Services FL, Inc. (9596), EBH Northeast Services, Inc. (3551),
Intensive Outpatient Services PA, Inc. (5581), Wrightsville Services, LLC (9535), NE Sober Living, Inc. (1955),
Northeast Behavioral Services, Inc. (8881), The Ranch on Piney River, Inc. (0195), Outpatient Services TN, Inc.
(5584), EBH Southwest Services, Inc. (5202), Elements Medical Group of Utah, Inc. (9820), Southeast Behavioral
Health Services, Inc. (1267), Elements Medical Group of Mississippi, Inc. (4545), and Elements Medical Group of
Arizona, Inc. (8468). The Debtors’ mailing address is 5000 Airport Plaza Dr., Suite 100, Long Beach, California
90815.
2 Any party wishing to participate telephonically must make arrangements through CourtCall at 1-866-582-6878.


67444295.1
               Case 18-11212-BLS        Doc 793    Filed 02/26/19      Page 2 of 11



         Related Document(s):

                   a)   Notice of Supplement to Motion to Compel Assumption of Unexpired
                        Lease [Docket No. 631; Filed: 12/21/2018]

                   b)   Re-Notice of Motion to Compel Assumption of Unexpired Lease [Docket
                        No. 639; Filed: 12/28/2018]

                   c)   Re-Notice of Motion to Compel Assumption of Unexpired Lease [Docket
                        No. 705; Filed: 1/22/2019]

                   d)   Notice of Assumption of Unexpired Leases with Wells Fargo Vendor
                        Financial Services, LLC and Assignment to Purchaser [Docket No. 774;
                        Filed: 2/18/2019]

         Response(s) Received:        None.

         Status:        This matter is moot.

3.       Motion of Debtors for Entry of an Order (I) Authorizing and Approving Procedures for
         the Sale or Abandonment of De Minimis Assets, and (II) Authorizing the Debtors to Pay
         Commissions to Third Parties in Connection with Any De Minimis Asset Sales [Docket
         No. 749; Filed: 2/5/2019]

         Objection Deadline:          February 19, 2019 at 4:00 p.m.

         Related Document(s):

                   a)   Certification of Counsel Regarding Order Authorizing and Approving
                        Procedures for the Sale or Abandonment of De Minimis Assets, and
                        Authorizing the Debtors to Pay Commissions to Third Parties in
                        Connection with Any De Minimis Asset Sales [Docket No. 782; Filed:
                        2/21/2019]

                   b)   Order Authorizing and Approving Procedures for the Sale or
                        Abandonment of De Minimis Assets, and Authorizing the Debtors to Pay
                        Commissions to Third Parties in Connection with Any De Minimis Asset
                        Sales [Docket No. 785; Entered: 2/22/2019]

         Response(s) Received:        Informal comments from the Official Committee of
                                      Unsecured Creditors and the Office of the United States
                                      Trustee

         Status:        An order has been entered. No hearing is necessary.




67444295.1
               Case 18-11212-BLS        Doc 793        Filed 02/26/19   Page 3 of 11



MATTERS GOING FORWARD

4.       Chase Internet Marketing, Inc.'s Motion for Allowance and Payment of an Administrative
         Expense Claim Pursuant to Section 503(b)(1) of the Bankruptcy Code [Docket No. 722;
         Filed: 1/28/2019]

         Objection Deadline:          February 11, 2019 at 4:00 p.m.

         Related Document(s):

                   a)   Notice of Hearing on Chase Internet Marketing, Inc.'s Motion for
                        Allowance and Payment of an Administrative Expense Claim Pursuant to
                        Section 503(b)(1) of the Bankruptcy Code [Docket No. 788; Filed:
                        2/25/2019]

                   b)   Reply to Objection by Debtors to Chase Internet Marketing, Inc.'s Motion
                        for Allowance and Payment of an Administrative Expense Claim Pursuant
                        to Section 503(b)(1) of the Bankruptcy Code [Docket No. 789; Filed:
                        2/25/2019]

         Response(s) Received:

                   a)   Objection of the Debtors to Chase Internet Marketing, Inc.'s Motion for
                        Allowance and Payment of an Administrative Claim Pursuant to Section
                        503(b)(1) of the Bankruptcy Code [Docket No. 592; Filed: 11/28/2018]

                   b)   Objection of the Debtors to Chase Internet Marketing, Inc.'s Motion for
                        Allowance and Payment of an Administrative Expense Claim Pursuant to
                        Section 503(b)(1) of the Bankruptcy Code [Docket No. 758; Filed:
                        2/11/2019]

         Status:        This matter will go forward.

5.       Third Motion of Debtors for Entry of an Order (I) Authorizing the Debtors to Amend the
         DIP Credit Agreement to Obtain Supplemental Financing, and (II) Amending the Final
         DIP Orders on Account of Such Amendment [Docket No. 754; Filed: 2/7/2019]

         Objection Deadline:          February 21, 2019 at 4:00 p.m.

         Related Document(s):

                   a)   Notice of Filing of Exhibit [Docket No. 755; Filed: 2/7/2019]

         Response(s) Received:        None.

         Status:        This matter will go forward.




67444295.1
               Case 18-11212-BLS       Doc 793     Filed 02/26/19      Page 4 of 11



FEE APPLICATIONS

6.       Professionals’ Second Interim Fee Application (see attached Exhibit A)

         Objection Deadline:          February 20, 2019 at 4:00 p.m.

         Related Document(s):

                   a)   Certification of Counsel Regarding Omnibus Order Approving
                        Professionals’ Second Interim Fee Applications [Docket No. 784; Filed:
                        2/22/2019]

                   b)   Omnibus Order Approving Professionals’ Second             Interim   Fee
                        Applications [Docket No. 786; Entered: 2/22/2019]

         Response(s) Received:        None.

         Status:        An omnibus order has been entered. No hearing is necessary.

Dated: February 26, 2019
       Wilmington, Delaware                   POLSINELLI PC

                                               /s/ Shanti M. Katona
                                              Christopher A. Ward (Del. Bar No. 3877)
                                              Shanti M. Katona (Del. Bar No. 5352)
                                              222 Delaware Avenue, Suite 1101
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 252-0920
                                              Facsimile: (302) 252-0921
                                              cward@polsinelli.com
                                              skatona@polsinelli.com

                                              Counsel to the Debtors and Debtors in Possession




67444295.1
             Case 18-11212-BLS   Doc 793   Filed 02/26/19   Page 5 of 11



                                      EXHIBIT A




67444295.1
              Case 18-11212-BLS       Doc 793    Filed 02/26/19    Page 6 of 11




                         SECOND INTERIM FEE APPLICATIONS

POLSINELLI PC

1)       Second Interim Fee Application of Polsinelli PC for Compensation and Reimbursement
         of Expenses as Counsel to the Debtors and Debtors in Possession for the Period from
         September 1, 2018 through December 31, 2018 [Docket No. 726; Filed: 1/30/2019]

         a)    Fourth Monthly Fee Application of Polsinelli PC for Compensation and
               Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession
               for the Period from September 1, 2018 through September 30, 2018 [Docket No.
               545; Filed: 10/30/2018]

         b)    No Order Required Certificate of No Objection Regarding Fourth Monthly Fee
               Application of Polsinelli PC for Compensation and Reimbursement of Expenses
               as Counsel to the Debtors and Debtors in Possession for the Period from
               September 1, 2018 through September 30, 2018 [Docket No. 582; Filed:
               11/21/2018]

         c)    Fifth Monthly Fee Application of Polsinelli PC for Compensation and
               Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession
               for the Period from October 1, 2018 through October 31, 2018 [Docket No. 610;
               Filed: 12/11/2018]

         d)    No Order Required Certificate of No Objection Regarding Fifth Monthly Fee
               Application of Polsinelli PC for Compensation and Reimbursement of Expenses
               as Counsel to the Debtors and Debtors in Possession for the Period from October
               1, 2018 through October 31, 2018 [Docket No. 654; Filed: 1/4/2019]

         e)    Sixth Monthly Fee Application of Polsinelli PC for Compensation and
               Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession
               for the Period from November 1, 2018 through November 30, 2018 [Docket No.
               659; Filed: 1/4/2019]

         f)    No Order Required Certificate of No Objection Regarding Sixth Monthly Fee
               Application of Polsinelli PC for Compensation and Reimbursement of Expenses
               as Counsel to the Debtors and Debtors in Possession for the Period from
               November 1, 2018 through November 30, 2018 [Docket No. 723; Filed:
               1/28/2019]




67444295.1
              Case 18-11212-BLS       Doc 793    Filed 02/26/19    Page 7 of 11



         g)    Seventh Monthly Fee Application of Polsinelli PC for Compensation and
               Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession
               for the Period from December 1, 2018 through December 31, 2018 [Docket No.
               725; Filed: 1/29/2019]

         h)    No Order Required Certificate of No Objection Regarding Seventh Monthly Fee
               Application of Polsinelli PC for Compensation and Reimbursement of Expenses
               as Counsel to the Debtors and Debtors in Possession for the Period from
               December 1, 2018 through December 31, 2018 [Docket No. 781; Filed:
               2/21/2019]

DAVID N. CRAPO

2)       Second Interim Application of David N. Crapo as Patient Care Ombudsman for the
         Debtors for Compensation for Services Rendered and Reimbursement of Expenses for
         the Period from September 1, 2018 through December 31, 2018 [Docket No. 731; Filed:
         1/30/2019]

         a)    Fourth Monthly Application of David N. Crapo as Patient Care Ombudsman for
               the Debtors for Compensation for Services Rendered and Reimbursement of
               Expenses for the Period from September 1, 2018 through September 30, 2018
               [Docket No. 553; Filed: 11/1/2018]

         b)    Notice of Fourth Monthly Fee Applications [Docket No. 555; Filed: 11/1/2018]

         c)    Certificate of No Objection Regarding the Fourth Monthly Application of David
               N. Crapo as Patient Care Ombudsman for the Debtors for Compensation for
               Services Rendered and Reimbursement of Expenses for the Period from
               September 1, 2018 through September 30, 2018 [Docket No. 583; Filed:
               11/26/2018]

         d)    Fifth Monthly Application of David N. Crapo as Patient Care Ombudsman for the
               Debtors for Compensation for Services Rendered and Reimbursement of
               Expenses for the Period from October 1, 2018 through October 31, 2018 [Docket
               No. 594; Filed: 11/29/2018]

         e)    Notice of Monthly Fee Applications [Docket No. 596; Filed: 11/29/2018]

         f)    Certificate of No Objection Regarding the Fifth Monthly Application of David N.
               Crapo as Patient Care Ombudsman for the Debtors for Compensation for Services
               Rendered and Reimbursement of Expenses for the Period from October 1, 2018
               through October 31, 2018 [Docket No. 628; Filed: 12/20/2018]




67444295.1
              Case 18-11212-BLS        Doc 793    Filed 02/26/19    Page 8 of 11



         g)     Sixth Monthly Application of David N. Crapo as Patient Care Ombudsman for the
                Debtors for Compensation for Services Rendered and Reimbursement of
                Expenses for the Period from November 1, 2018 through December 31, 2018
                [Docket No. 717; Filed: 1/25/2019]

         h)     Notice of Monthly Fee Applications [Docket No. 719; Filed: 1/25/2019]

         i)     Notice of Second Interim Fee Applications [Docket No. 735; Filed: 1/30/2019]

         j)     Certificate of No Objection Regarding the Sixth Monthly Application of David N.
                Crapo as Patient Care Ombudsman for the Debtors for Compensation for Services
                Rendered and Reimbursement of Expenses for the Period from November 1, 2018
                through December 31, 2018 [Docket No. 778; Filed: 2/20/2019]

BAYARD, P.A.

3)       Sixth Monthly and Second Interim Fee Application of Bayard, P.A. for Compensation for
         Services Rendered and Reimbursement of Expenses as Co-Counsel to the Official
         Committee of Unsecured Creditors for the Period from September 1, 2018 through
         December 31, 2018 [Docket No. 732; Filed: 1/30/2019]

         a)     Fourth Monthly Fee Application of Bayard, P.A. for Compensation for Services
                Rendered and Reimbursement of Expenses as Co-Counsel to the Official
                Committee of Unsecured Creditors for the Period September 1, 2018 through
                September 30, 2018 [Docket No. 568; Filed: 11/7/2018]

         b)     Certificate of No Objection Regarding Fourth Monthly Fee Application of
                Bayard, P.A. for Compensation for Services Rendered and Reimbursement of
                Expenses as Co-Counsel to the Official Committee of Unsecured Creditors for the
                Period September 1, 2018 through September 30, 2018 [Docket No. 598; Filed:
                11/30/2018]

         c)     Fifth Monthly Fee Application of Bayard, P.A. for Compensation for Services
                Rendered and Reimbursement of Expenses as Co-Counsel to the Official
                Committee of Unsecured Creditors for the Period from October 1, 2018 through
                November 30, 2018 [Docket No. 672; Filed: 1/10/2019]

         d)     Certificate of No Objection Regarding Fifth Monthly Fee Application of Bayard,
                P.A. for Compensation for Services Rendered and Reimbursement of Expenses as
                Co-Counsel to the Official Committee of Unsecured Creditors for the Period from
                October 1, 2018 through November 30, 2018 [Docket No. 759; Filed: 2/21/2019]




67444295.1
              Case 18-11212-BLS        Doc 793    Filed 02/26/19    Page 9 of 11



GIBBONS P.C.

4)       Second Interim Application of Gibbons P.C., Attorneys for David N. Crapo, Patient Care
         Ombudsman for the Debtors for Compensation for Services Rendered and
         Reimbursement of Expenses for the Period from September 1, 2018 through December
         31, 2018 [Docket No. 733; Filed: 1/30/2019]

         a)     Third Monthly Application of Gibbons P.C., Attorneys for David N. Crapo,
                Patient Care Ombudsman for the Debtors, for Compensation for Services
                Rendered and Reimbursement of Expenses for the Period from September 1, 2018
                through September 30, 2018 [Docket No. 554; Filed: 11/1/2018]

         b)     Notice of Monthly Fee Applications [Docket No. 555; Filed: 11/1/2018]

         c)     Certificate of No Objection Regarding the Third Monthly Application of Gibbons
                P.C., Attorneys for David N. Crapo, Patient Care Ombudsman for the Debtors, for
                Compensation for Services Rendered and Reimbursement of Expenses for the
                Period from September 1, 2018 through September 30, 2018 [Docket No. 584;
                Filed: 11/26/2018]

         d)     Fourth Monthly Application of Gibbons P.C., Attorneys for David N. Crapo,
                Patient Care Ombudsman for the Debtors, for Compensation for Services
                Rendered and Reimbursement of Expenses for the Period from October 1, 2018
                through October 31, 2018 [Docket No. 595; Filed: 11/29/2018]

         e)     Notice of Monthly Fee Applications [Docket No. 596; Filed: 11/29/2018]

         f)     Certificate of No Objection Regarding the Fourth Monthly Application of
                Gibbons P.C., Attorneys for David N. Crapo, Patient Care Ombudsman for the
                Debtors, for Compensation for Services Rendered and Reimbursement of
                Expenses for the Period from October 1, 2018 through October 31, 2018 [Docket
                No. 627; Filed: 11/20/2018]

         g)     Fifth Monthly Application of Gibbons P.C., Attorneys for David N. Crapo,
                Patient Care Ombudsman for the Debtors, for Compensation for Services
                Rendered and Reimbursement of Expenses for the Period from November 1, 2018
                through December 31, 2018 [Docket No. 718; Filed: 1/25/2019]

         h)     Notice of Monthly Fee Applications [Docket No. 719; Filed: 1/25/2019]

         i)     Notice of Second Interim Fee Applications [Docket No. 735; Filed: 1/30/2019]




67444295.1
              Case 18-11212-BLS      Doc 793    Filed 02/26/19    Page 10 of 11



         j)    Certificate of No Objection Regarding the Fifth Monthly Application of Gibbons
               P.C., Attorneys for David N. Crapo, Patient Care Ombudsman for the Debtors, for
               Compensation for Services Rendered and Reimbursement of Expenses for the
               Period from November 1, 2018 through December 31, 2018 [Docket No. 779;
               Filed: 2/20/2019]

ARENT FOX LLP

5)       Second Interim Fee Application of Arent Fox LLP, Co-Counsel to the Official
         Committee of Unsecured Creditors, for the Period from September 1, 2018 through
         December 31, 2018 [Docket No. 738; Filed: 1/30/2019]

         a)    Fourth Monthly Application of Arent Fox LLP, Co- Counsel to the Official
               Committee of Unsecured Creditors, for Interim Allowance of Compensation and
               Reimbursement of Expenses for Services Rendered During the Period from
               September 1, 2018 through September 30, 2018 [Docket No. 532; Filed:
               10/22/2018]

         b)    Certificate of No Objection Regarding Fourth Monthly Application of Arent Fox
               LLP, Co- Counsel to the Official Committee of Unsecured Creditors, for Interim
               Allowance of Compensation and Reimbursement of Expenses for Services
               Rendered During the Period from September 1, 2018 through September 30, 2018
               [Docket No. 575; Filed: 11/14/2018]

         c)    Fifth Monthly Application of Arent Fox LLP, Co-Counsel to the Official
               Committee of Unsecured Creditors, for Interim Allowance of Compensation and
               Reimbursement of Expenses for Services Rendered During the Period from
               October 1, 2018 through October 31, 2018 [Docket No. 602; Filed: 12/3/2018]

         d)    Certificate of No Objection Regarding Fifth Monthly Application of Arent Fox
               LLP, Co-Counsel to the Official Committee of Unsecured Creditors, for Interim
               Allowance of Compensation and Reimbursement of Expenses for Services
               Rendered During the Period from October 1, 2018 through October 31, 2018
               [Docket No. 635; Filed: 12/26/2018]

         e)    Sixth Monthly Application of Arent Fox LLP, Co- Counsel to the Official
               Committee of Unsecured Creditors, for Interim Allowance of Compensation and
               Reimbursement of Expenses for Services Rendered During the Period from
               November 1, 2018 through November 30, 2018 [Docket No. 653; Filed: 1/4/2019]




67444295.1
              Case 18-11212-BLS      Doc 793    Filed 02/26/19    Page 11 of 11



         f)    Certificate of No Objection Regarding Sixth Monthly Application of Arent Fox
               LLP, Co- Counsel to the Official Committee of Unsecured Creditors, for Interim
               Allowance of Compensation and Reimbursement of Expenses for Services
               Rendered During the Period from November 1, 2018 through November 30, 2018
               [Docket No. 724; Filed: 1/28/2019]

         g)    Seventh Monthly Application of Arent Fox LLP, Co- Counsel to the Official
               Committee of Unsecured Creditors, for Interim Allowance of Compensation and
               Reimbursement of Expenses for Services Rendered During the Period from
               December 1, 2018 through December 31, 2018 [Docket No. 737; Filed:
               1/30/2019]




67444295.1
